 

Case 1:21-cv-02453-GBD Document 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINIQUE NORMAN,
Plaintiff,
-against-

THE NEW SCHOOL, ADRIANA IWASHKO-
RYBAK, STEPHEN KALOGERAS, UFUOMA
ABIOLA, RUTHIE KROAH, QUIZAYRA
GONZALES, LORENLEY BAEZ, GEYCEL
BEST, MICHELLE RELYEA, ANN MARIE
KLOTZ, KEILA TENNENT, XENIA :
MARKOWITT, RHONNIE JAUS, GENE PUNO- :
DELEON, :
Defendants.

=e ee een ee eee ew ee er ee ew er ee ee xX

GEORGE B. DANIELS, United States District Judge:

Filed 07/29/21 Page 1of1

ORDER
21 Civ. 2453 (GBD)

In light of this case’s referral to mediation, the August 4, 2021 initial conference is

adjourned to September 22, 2021 at 9:45 a.m.

patetiise, 22 9H

New York, New York

SO ORDERED.

a B. Dore

 

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
